DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-13, filed December 17, 2020, with respect to Claim 1-10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-10 has been withdrawn. 

3.	Applicant’s arguments, see pages 13-17, filed December 17, 2020, with respect to Claim 1, 8, and 10 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1, 8, and 10 has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a substrate processing apparatus and a substrate transfer method that include the combination of, inter alia:
a carrier, which accommodates a plurality of substrates, mounted on a carrier mounting part;
a substrate mounting part that supports the substrates;
first and second transfer devices, 
a plurality of processing parts; and
a controller that is programmed perform the steps of:
storing, in advance, a “shortest required time” with respect to the first transfer device during a predetermined substrate processing process; and 
execute/perform plural take-out operations using the first transfer device at time intervals equal or longer than the shortest required time;
wherein:
the first transfer device performs that take-out operation that includes taking out the substrate from the carrier and mounting the substrate on the substrate mounting part;
the second transfer device performs a loading operation that transfers a substrate between the mounting part and the processing parts, and returns the substrate to the mounting part when the process has been completed on the substrate; and  
the “shortest required time” being from a first time point when the first transfer device takes out the substrate from a predetermined initial position in the carrier for processing to a second time point when the first transfer device returns the substrate to the predetermined initial position in the carrier.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652